Citation Nr: 0811856	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  05-14 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for erectile 
dysfunction.  

2.  Entitlement to an evaluation in excess of 50 percent for 
post traumatic stress disorder (PTSD).

3.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

4.  Entitlement to service connection for disorders of the 
cervical, thoracic, and lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from March 1966 until March 
1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Houston, 
Texas.

The issues of entitlement to service connection for GERD and 
back disorders are addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

It is noted that in a communication received in February 
2007, the veteran requested a hearing before a Veterans Law 
Judge.  Such hearing was scheduled in February 2008.  
However, the veteran failed to report.  


FINDINGS OF FACT

1.  Prior to April 4, 2005, the competent evidence reveals 
that the veteran's erectile dysfunction symptoms were not 
improved by oral medications or intracavernous therapy; he 
was deemed a candidate for placement of a penile prosthesis. 

2.  From April 4, 2005, the evidence reveals that the veteran 
was able to resume sexual activity following placement of a 
penile prosthesis. 

3.  In correspondence received in April 2005, prior to the 
promulgation of a decision, the veteran requested a 
withdrawal of the issue of PTSD.


CONCLUSIONS OF LAW

1.  Prior to April 4, 2005, the criteria for entitlement to 
an evaluation of 20 percent, but no more, for erectile 
dysfunction have been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.115b, 
Diagnostic Code (DC) 7522 (2007).

2.  From April 4, 2005, the criteria for entitlement to a 
compensable evaluation for erectile dysfunction have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.115b, Diagnostic Code (DC) 7522 
(2007).

3.  The criteria for withdrawal of his Substantive Appeal by 
the veteran on the issue of entitlement to a rating in excess 
of 50 percent for PTSD have been met.  38 U.S.C.A. 
§§ 5103(a), 5103A, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2007) (as amended).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for Erectile Dysfunction

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2007).  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  

At the outset, the Board notes that the veteran's claim of 
entitlement to a higher rating for erectile dysfunction is an 
appeal from the initial assignment of a disability rating.  
As such, the claim requires consideration of the entire time 
period involved, and contemplates staged ratings where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Throughout the rating period on appeal, the veteran's 
erectile dysfunction has been evaluated as noncompensable 
pursuant to DC 7522.  That code section provides a 20 percent 
rating for penis deformity with loss of erectile power.  

The Board has reviewed the evidence of record, including a VA 
examination in December 2003.  At that time, the veteran 
reported problems with impotence.  Also of record are private 
treatment reports dated in 2004 and 2005.  An August 2004 
note revealed that the veteran's erectile dysfunction did not 
improve with oral medications or with intracavernous therapy.  
He was noted to be a candidate for placement of a penile 
prosthesis.  A subsequent treatment record dated in March 
2005 revealed that he elected to undergo such procedure, 
scheduled for April 4, 2005.  

The evidence of record also includes an August 2006 VA 
examination report.  At that time, the veteran stated that 
since 2002 it was becoming progressively difficult to 
maintain an erection.  In that year it became impossible for 
him to maintain sexual activity.  It was noted that he had a 
prosthesis placed in April 2005.  

Following that operation, the veteran was able to resume 
satisfactory intimacy with his partner.  Objectively, 
physical examination showed a penis with semi-rigid 
prosthesis in adequate position, without fibrosis.  Testicles 
and prostate gland were normal.  It was noted that he had 
difficulty attaining an orgasm, which the examiner stated 
could be attributed to medication he was taking for 
depression.  

Based on the findings revealed in the August 2006 VA 
examination report, it is clear that a compensable evaluation 
for erectile dysfunction is not warranted at present.  
Indeed, that report revealed that, following prosthesis 
placement in April 2005, the veteran was able to resume 
sexual activity.  However, the Board finds that a 20 percent 
evaluation was warranted for the portion of the rating period 
on appeal prior to April 4, 2005.  

In reaching the above conclusion, it is acknowledged that no 
evidence of record explicitly indicates a loss of penile 
power.  However, the private treatment notes indicate that 
the veteran's erectile dysfunction symptoms did not improve 
with oral medications or with intracavernous therapy.  The 
fact that he was found to be a candidate for placement of a 
penile prosthesis indicates that his disability picture most 
nearly approximated a 20 percent evaluation under DC 7522.  
The Board notes that a 20 percent rating is the maximum 
benefit afforded under DC 7522.  There is no alternate basis 
for a higher rating.

In sum, prior to April 4, 2005, the evidence supports a 20 
percent rating, but no more, for erectile dysfunction.  From 
April 4, 2005, a noncompensable evaluation is warranted.  In 
so finding, the evidence is at least in equipoise, and the 
benefit of the doubt doctrine has been applied as 
appropriate.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Additionally, the evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321 (2007) is not warranted.

Increased Rating for PTSD

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2007).  Except 
for appeals withdrawn on the record at a hearing, appeal 
withdrawals must be in writing.  38 C.F.R. § 20.204(c) 
(2007).  

In this case, the Board finds that the issue of an increased 
rating for PTSD have been withdrawn.  Specifically, April 
2005 correspondence, the veteran wrote:

Your decision regarding post traumatic 
stress disorder assigned 50% effective 
Dec 18, 2002 conclude[s] my appeal 
concerning this issue.

As the veteran has withdrawn his appeal on this issue, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed without 
prejudice.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran's increased rating claim arises from his 
disagreement with the initial evaluation following the grant 
of service connection for erectile dysfunction.  Courts have 
held that once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, VA has associated with the claims 
folder the veteran's reports of private and VA treatment and 
examination.  The Board finds that no additional assistance 
is required to fulfill VA's duty to assist. Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). With 
respect to the claim for PTSD, inasmuch as the claim was 
withdrawn, the provisions of the VCAA are not for 
application.  


ORDER

Prior to April 4, 2005, a 20 percent evaluation, but no 
higher, for erectile dysfunction is granted, subject to 
governing criteria applicable to the payment of monetary 
benefits.

From April 4, 2005, a compensable evaluation for erectile 
dysfunction is denied.

The claim for entitlement to an evaluation in excess of 50 
percent for PTSD is dismissed without prejudice.


REMAND

With respect to the claim for GERD, the RO denied the claim 
in a December 2004 rating decision.  In April 2005, the 
veteran submitted a notice of disagreement with that 
determination.  

With respect to the claims related to the cervical, thoracic, 
and lumbar spines, the RO denied the claims in February 2005.  
Correspondence dated in February 2005 can reasonably be 
construed as a notice of disagreement to these issues.  

However, the evidence of record does not reflect that a 
statement of the case (SOC) has been issued pursuant to 38 
C.F.R. § 19.26 in response to the veteran's notices of 
disagreement on these two issues.

In the past, the Board has referred such matters back to the 
RO for appropriate action.  However, the Court has indicated 
that the proper action is to REMAND the issue to the RO for 
appropriate action.  See Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999) ("Thus, the next step was for the RO to issue 
an SOC on the denial of the . . . claim, and the Board should 
have remanded that issue to the RO, not referred it there, 
for issuance of that SOC.")  

Accordingly, the case is REMANDED for the following actions:

1.  Issue a statement of the case on the 
appeals initiated by the veteran for GERD 
and for cervical, thoracic, and lumbar 
spine disorders.  

2.  The veteran and his representative 
should be clearly advised of the need to 
file a substantive appeal if he wishes to 
complete an appeal from that 
determination.  If an appeal is 
perfected, then the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


